Exhibit 10.1

EXECUTION COPY

AMENDMENT TO THE OMX TRANSACTION AGREEMENT

THIS AMENDMENT TO THE OMX TRANSACTION AGREEMENT (this “Amendment”), dated as of
February 27, 2008 is entered into by and between The Nasdaq Stock Market, Inc.,
a Delaware corporation (together with any successor entity thereto, “Nasdaq”),
Borse Dubai Limited, a company registered in the Dubai International Financial
Centre in Dubai with company number CL0447 (together with any successor entity
thereto, “Borse Dubai”), and BD Stockholm AB, a corporation organized under the
laws of Sweden (the “Bidder”). Nasdaq, Borse Dubai and the Bidder are sometimes
referred to herein as a “Party” and collectively as the “Parties”.

WHEREAS, Nasdaq, Borse Dubai and the Bidder have entered into that certain OMX
Transaction Agreement, dated as of November 15, 2007 (the “OMX Transaction
Agreement”); and

WHEREAS, the parties hereto desire to amend the OMX Transaction Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted; the parties hereto hereby agree as follows:

1. Section 1.01(a). The definition of “Trust Agreement” in Section 1.01(a) is
hereby deleted in its entirety and replaced with the following sentence:

““Trust Agreement” means the trust agreement attached as Exhibit E hereto,
entered into and dated as of February 21, 2008.”

2. Exhibit E. Exhibit E is hereby amended and restated in its entirety by the
attached Exhibit E.

3. Section 2.01(a)(ii). Section 2.01(a)(ii) is hereby amended and restated in
its entirety as follows:

“Nasdaq shall cause Bank of America, National Association to (x) pay to HSBC
Bank plc, for the account of Borse Dubai, by wire transfer of immediately
available funds to a bank account or accounts designated in writing by Borse
Dubai to Nasdaq at least two Business Days prior to the Closing Date, an amount
in cash equal to SEK 12,582,952,392, as may be reduced pursuant to
Section 2.01(c) (the “Cash Purchase Price”), (y) deliver or cause to be
delivered to Borse Dubai 42,901,148 of the Nasdaq Shares, that shall constitute
no more than 19.99% of the issued and outstanding Common Stock on a
fully-diluted basis as of the close of business on the day immediately before
Closing, calculated in accordance with the methodology and assumptions set forth
on Schedule 2.01(a), and taking into account the issuance of all of the Nasdaq
Shares, and (z) deposit or cause to be deposited in the Trust 17,660,367 of the
Nasdaq Shares, that constitute the remaining Nasdaq Shares. If so directed by
Borse Dubai upon



--------------------------------------------------------------------------------

written notice given at least 2 days prior to the Closing Date: (A) Nasdaq shall
deliver all or part of the Cash Purchase Price and the Nasdaq Shares referred to
in clause (y) of the preceding sentence to Subsidiaries of Borse Dubai and/or
(B) the Nasdaq Shares to be deposited in the Trust pursuant to clause (z) of the
preceding sentence shall instead be delivered to Borse Dubai or its
Subsidiaries, which shall immediately thereafter deposit such Nasdaq Shares in
the Trust. ”

4. Schedule 2.01(a). Schedule 2.01(a) is hereby amended and restated in its
entirety with the attached Schedule 2.01(a).

5. Section 2.02(b). Section 2.02(b) is hereby amended and restated in its
entirety as follows:

“Nasdaq shall cause Bank of America, National Association to pay to HSBC Bank
plc, for the account of Borse Dubai, by wire transfer of immediately available
funds, an amount in cash equal to (x) SEK 265 multiplied by (y) the number of
OMX Shares delivered or caused to be delivered by Borse Dubai to Nasdaq at such
Secondary Closing. If so directed by Borse Dubai upon written notice given at
least 2 days prior to any Secondary Closing, Nasdaq shall deliver all or part of
the cash referred to in the preceding sentence to Subsidiaries of Borse Dubai.”

6. Closing Date. The “Closing”, as described in Section 2.03, shall occur on
February 27, 2008.

7. Section 3.19. A new Section 3.19 shall be added immediately after
Section 3.18 as follows:

“Section 3.19 Nasdaq Shares. The 42,901,148 shares of the Nasdaq Shares,
delivered by Nasdaq pursuant to Section 2.01(a)(ii), constitute no more than
19.99% of the issued and outstanding Common Stock on a fully-diluted basis as of
the close of business on the day immediately before Closing, calculated in
accordance with the methodology and assumptions set forth on Schedule 2.01(a),
and taking into account the issuance of all of the Nasdaq Shares; provided,
however, that for purposes of this Section 3.19 only, the “Measuring Date” in
Schedule 2.01(a) shall be February 26, 2008 instead of January 31, 2008.”

8. Section 6.02(b)(iii). Section 6.02(b)(iii) is hereby amended and restated in
its entirety as follows:

“a certificate executed by the chief executive officer or chief financial
officer of Nasdaq to the effect that (A) the representations and warranties of
Nasdaq contained in this Agreement and any Ancillary Agreement (but with respect
to any Ancillary Agreement, only at Closing) shall be true and correct in all
material respects as of the date of this Agreement and the Closing Date, other
than those that are qualified by “materiality” or by Nasdaq Material Adverse
Effect, which shall be true and correct in all respects, or in the case of
representations and warranties that are made as of a specified date, as of such
specified date, (B) Nasdaq has performed all obligations and agreements and
complied with all



--------------------------------------------------------------------------------

covenants and conditions required by this Agreement or any Ancillary Agreement
to be performed or complied with by it prior to or at the Closing, except where
the non-performance in relation to the transactions contemplated by this
Agreement is not material to Borse Dubai and (C) setting forth the number of
issued and outstanding shares of Common Stock on a fully-diluted basis as of
close of business on the day immediately before Closing (calculated in
accordance with the methodology set forth on Schedule 2.01(a)).”

9. Section 6.02(c)(ii). Section 6.03(c)(ii) is hereby amended and restated in
its entirety as follows:

“a certificate executed by the chief executive officer, chairman, vice-chairman
or chief financial officer of Borse Dubai to the effect that (A) the
representations and warranties of Borse Dubai and the Bidder contained in this
Agreement and any Ancillary Agreement (but with respect to any Ancillary
Agreement, only at Closing) shall be true and correct in all material respects
as of the date of this Agreement and the Closing Date, other than those that are
qualified by “materiality”, which shall be true and correct in all respects, or
in the case of representations and warranties that are made as of a specified
date, as of such specified date and (B) Borse Dubai and the Bidder have
performed all obligations and agreements and complied with all covenants and
conditions required by this Agreement or any Ancillary Agreement to be performed
or complied with by them prior to or at the Closing, except where the
nonperformance in relation to the transactions contemplated by this Agreement is
not material to Nasdaq.”

10. Effectiveness; Effect on OMX Transaction Agreement.

(a) This Amendment shall become effective upon execution and delivery hereof of
all parties hereto.

(b) On and after the date hereof, each reference in the OMX Transaction
Agreement to “this Agreement”, “herein”, “hereof” or words of similar import
shall mean and be a reference to the OMX Transaction Agreement as amended
hereby.

(c) Except as specifically amended by this Amendment, the OMX Transaction
Agreement shall remain in full force and effect and the OMX Transaction
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

11. New York Law. The enforceability and validity of this Amendment, the
construction of its terms and the interpretation of the rights and duties of the
Parties shall be governed by the laws of the State of New York, without regard
to conflict of law principles thereof that would mandate the application of laws
of another jurisdiction.

12. Counterparts. This Amendment may be executed in any number of counterparts
(including by facsimile), each of which will be an original with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Amendment shall become effective when each Party shall have received
counterparts hereof signed by all of the other Parties.



--------------------------------------------------------------------------------

13. Headings. The descriptive headings contained in this Amendment are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Amendment.

[Execution page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first above
written.

 

THE NASDAQ STOCK MARKET, INC. By:  

/s/ Edward S. Knight

Name:   Edward S. Knight Title:   EVP & General Counsel BORSE DUBAI LIMITED By:
 

/s/ Soud Ba’Alawi

Name:   Soud Ba’Alawi Title:   Vice Chairman By:  

/s/ Essa Kazim

Name:   Essa Kazim Title:   Chairman BD STOCKHOLM AB By:  

/s/ Per Larsson

Name:   Per Larsson Title:   Chairman